Citation Nr: 1711512	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  15-39 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether the reduction from a 100 percent rating to a 70 percent rating for posttraumatic stress disorder (PTSD) with alcohol abuse was proper.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 2001 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that implemented a reduction of the Veteran's rating for PTSD from 100 percent to 70 disabling effective June 1, 2012.  In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2015).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the appellant's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the appellant, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.


FINDING OF FACT

The Veteran continued to meet the criteria for a 100 percent rating for PTSD with alcohol abuse at the time the March 2012 rating decision reduced his rating to 70 percent disabling effective June 1, 2012, because it cannot reasonably be said that his disability improved to the point that it reflected an improvement in his ability to function under the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction of the Veteran's PTSD with alcohol abuse rating from 100 percent to 70 percent disabling was improper.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2015); 38 C.F.R. §§ 3.102, 3.105, 3.321, 3.344, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The evidence of record shows that the Veteran's PTSD symptomatology has not improved.  Consequently, the Board finds that the reduction of the Veteran's rating for PTSD from 100 percent to 70 percent disabling was improper, and thus restores the 100 percent rating effective June 1, 2012. 

A July 2007 rating decision granted service connection for PTSD effective from July 1, 2006.

In November and December 2011, the Veteran was afforded VA PTSD examinations.

A January 2012 rating decision thereafter proposed a reduction of the Veteran's PTSD with alcohol abuse from 100 percent to 70 percent disabling.  Later in January 2012, the Veteran was provided notice of the proposed reduction at his last address of record.

A March 2012 rating decision reduced the rating for the Veteran's PTSD with alcohol abuse to 70 percent disabling effective June 1, 2012.  The reduction was based on the results of the November and December 2011 VA examinations.

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (2016) (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the veteran's condition).

Specifically, where a reduction in the evaluation of a service-connected disability or employability status is considered warranted, and the reduction would result in the reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons; the beneficiary must be notified at his or her last address of record of the action contemplated and furnished detailed reasons therefor; and the beneficiary must be given 60 days for the presentation of new evidence to show that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2016).

The Veteran was notified of the RO's intent to reduce his rating for his service-connected psychiatric disorder by a letter dated in January 2012.  Thereafter, he was afforded an opportunity to have a pre-determination hearing and given at least 60 days in which to present additional evidence.  See id.  Final action to reduce the rating for his disability was taken pursuant to 38 C.F.R. § 3.105(e) in a March 2012 decision.  The rating reduction was made effective beginning June 1, 2012.

Consequently, the Board finds that the RO did not violate any of the procedures required under 38 C.F.R. § 3.105-the Veteran was notified of his rights, given an opportunity for a hearing and time to respond, and the rating reduction was made effective no sooner than permitted ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e).

Therefore, having decided that the process required to reduce the Veteran's rating was correctly followed by the RO, the next question to be addressed is whether, given the available evidence, a reduction to 70 percent was proper.

Generally, a rating reduction is not proper unless the veteran shows actual improvement in his or her ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000) (noting that VA must review the entire history of the veteran's disability, ascertain whether the evidence reflects an actual change in the disability, and ascertain whether the examination reports reflecting such change are based upon thorough examinations).  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.

In cases where a rating has been in effect for five years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  A rating that has been in effect for five years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344(a) (2016).  The five-year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413 (1993).  If doubt remains, after according due consideration to all the evidence, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344(b). 

When the RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

It is noted at the outset that the 100 percent rating for PTSD was in effect from July 1, 2006, through May 31, 2012.  Thus, the rating had been in effect for more than five years, and the provisions of 38 C.F.R. § 3.344 apply.

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Here, the November and December 2011 VA examinations upon which the rating reduction was based did not show actual improvement of the Veteran's PTSD symptomatology.

During a June 2007 general medical examination, a VA examiner indicated that the Veteran had a history of depression, anxiety, and sleep impairment, but did not have a history of the following: interpersonal relationship difficulties, panic attacks, substance abuse, memory problems, loss of control/violence potential, homicidal symptoms, confusion, suicidal symptoms, or other symptoms.

During the Veteran's June 2007 PTSD examination, a VA psychologist reported that the Veteran's symptoms included the following: sleep difficulties, nightmares, disorientation upon awakening, being easy to anger "for no reason," keeping to himself and not fitting in well with non-military friends, feelings of detachment and isolative behaviors, and difficulty having fun or enjoying social activities without survivor's guilt.  The examiner also noted violence/assaultiveness, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, an ability to maintain minimum personal hygiene, and obvious anxiety and concentration problems.  Notably, the examiner reported that the Veteran did not have a history of suicide attempts and was negative for suicidal thoughts, inappropriate behavior, delusions, hallucinations, problems with activities of daily living, problematic use of alcohol, and substance use.  It was noted that the Veteran worked full time and problems related to his occupational functioning included decreased concentration and poor social interaction.

The examiner concluded that the Veteran did not have total occupational and social impairment due to his symptoms, but had occupational and social impairment with deficiencies in the following areas: thinking, family relations, work, mood, and school.  In addition, a global assessment of function (GAF) score of 50 was assigned.  See American Psychiatric Association' Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994) (indicating that a GAF score between 41 and 50 is assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)).  In light of this evidence, the Veteran was assigned a 100 percent rating.  See July 2007 Rating Decision.

During his November 2011 VA examination, the Veteran reported essentially the same symptoms and functional limitations, and the objective findings do not show any improvement in his symptomatology under the ordinary conditions of life and work.  First, the Board notes that the Veteran was assigned a GAF score of 50 in November 2011 and the examiner noted the following: "Symptoms are no worse but do not appear to have improved significantly.  Panic may have increased."  In addition, the following symptoms were noted: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, an inability to establish and maintain effective relationships, impaired impulse control such as unprovoked irritability with periods of violence, and disorientation to time or place.  It was noted that the Veteran had one good friend at that time and took medication for mood and sleep disturbance.  Notably, the Veteran reported that one year prior to the date of that examination, he got into a fight and hurt another person "really bad."  He reported that he wanted to kill that person.  He also reported improvement in his drinking habits during the previous three-month period due to the birth of his daughter, but that he used to drink until he passed out.

A December 2011 VA examination report documents orientation to person, place, and time, and indicates that the Veteran's alcohol abuse is related to his PTSD.

With regard to the Veteran's ability to function at work, May 2012 letters from the Veteran's employer and a coworker indicate that the Veteran's job duties allowed him to work alone with little customer contact, which fit his temperament and skill set, as he lacks the personal skills necessary to work with customers, he has had outbursts of anger toward customers and coworkers, and his employer has had to accommodate his needs.  A similar report is documented in a September 2014 VA examination report.  Additionally, the September 2014 examiner documented increased alcohol consumption, impulse control issues that did not demonstrate self-control and potential improvement, violent behavior, and a strained marriage.

Because the symptoms reported in November and December 2011 were essentially unchanged from the June 2007 VA examination, the Board resolves any reasonable doubt in the Veteran's favor.  Thus, the Board finds that that the November and December 2011 VA examinations do not show an actual improvement in the Veteran's symptoms or ability to function under the ordinary conditions of life and work when compared to the findings of the June 2007 VA examination, and thus, cannot support a reduction in his rating for PTSD from 100 percent to 70 percent.


ORDER

The reduction in the rating for PTSD with alcohol abuse from 100 percent to 70 percent effective June 1, 2012, was not proper and the 100 percent rating is restored, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


